Future of the sheep/lamb and goat sector in Europe (debate)
The next item is the report by Liam Aylward, on behalf of the Committee on Agriculture and Rural Development, on the future of the sheep/lamb and goat sector in Europe.
Rapporteur. - (GA) Mr President, the sheep and goat sectors are very important for the economy and environment in Europe. Sheep and goat farming is even more important in remote areas and in mountainous regions, where it is often depended on from an economic and agricultural perspective. It does not adversely impact the environment and it protects the rural landscape.
But yet, the future of this industry is currently under pressure in the European Union. Sheep production has fallen 12.5% since 2000. Farmers are leaving this occupation as the work is hard and income is too low. Sheepmeat consumption is in decline, as some feel it is too expensive and difficult to cook. This is particularly true among younger people. There is also increased competition in the market from other countries.
Sheepmeat production will fall 10% by the year 2015 unless something is done now. This sector should be looked at under the CAP 'Health Check', and prompt action should be taken.
Mr President, since being appointed rapporteur for this report in June 2007, I have opened up a wide-ranging series of discussions with interested parties, including farming organisations, representatives from the lamb-processing sector and consumer organisations. Ernst and Young compiled a very thorough study of the sheep and goat sectors, for which I would like to thank them. I consulted with the Agriculture Commissioner, Mrs Fischer Boel, and various European agriculture ministers, who were all very supportive to me in compiling this report. At all times I try to remain realistic in the proposals I put forward.
Very briefly I would highlight the main recommendations of the report.
Firstly, the introduction of a new environmental sheep-maintenance scheme which would allow sheep farmers to be paid under on a per-ewe basis, in recognition of the positive environmental attributes associated with the maintenance of sheep production, to be co-financed by national and European Union funding.
Secondly, an additional payment for traditional mountain breeds in order to preserve sheep in sensitive areas.
Thirdly, an EU regulation for the labelling of sheepmeat products which would have an EU-wide logo to allow consumers to distinguish between EU products and those from third countries; this would be underwritten by a number of criteria, including farm assurance schemes and a country of origin indication, thus ensuring that consumers are fully aware of the point of origin of the product.
Fourthly, a review of the introduction of the compulsory electronic identification system for sheep, scheduled for 31 December 2009. Due to the difficulty in implementation, high cost and unproven benefits, we propose allowing each Member State the discretion to decide whether to introduce electronic tagging on a voluntary basis if they so wish.
Fifthly, an increase in the current annual European Commission food promotion budget which is valued at EUR 45 million for 2008, the ring-fencing of funding for EU lamb, and changes and simplifications to the practical rules governing the operation of this budget so that lamb products can be given meaningful access to this budget.
Sixthly, that the European Commission bring forward proposals on price transparency in this sector to provide information to consumers and producers.
Seventhly, a review of existing import quota management regimes by the European Commission so as to ensure that EU-produced lamb is not exposed to unfair competition and that the option of sensitive produce status for sheep meat products be available to the European Union.
Eighthly, support for the European Commission in research and development in the small ruminant industry, concentrating on both technical innovation for farms and product innovation.
Ninthly, as part of the simplification process in the review of the common agricultural policy health check, which is taking place over the next eight months, the European Commission must allow 14 days' notice to be given to livestock farmers for on-farm cross-compliance inspections.
Finally, the setting-up of an EU implementation task force comprising members of the European Commission, the presidency and the Council. This EU implementation task force will oversee the practical reforms needed so as to make the European sheep sector viable, competitive and profitable.
I would ask my colleagues to support this report as I believe, if implemented, it will go a long way to help save the sheep and goat sectors in the European Union.
Member of the Commission. - (IT) Mr President, ladies and gentlemen, I am standing in for Commissioner Fischer Boel, who of course knows this sector better than I do.
Nevertheless, as Vice-President Mauro knows, I hail from a region of Italy whose history, whose raison d'être consisted of sheep and goat farming. My name actually derives from the shoes formerly worn by shepherds. It is therefore a particular pleasure for me to be able to express the Commission's opinion on this topic.
I should like to begin by thanking Mr Aylward for taking the initiative of presenting this report. As Mrs Fischer Boel stated recently when putting forward the proposals on the CAP Health Check, farmers are the custodians of the countryside: they protect our shared natural heritage, and in many rural areas they continue to represent the beating heart of the economy.
I would add that, in my opinion, this is especially true for sheep farmers. Having said that, I think we all agree that the sheep and goat sector deserves special attention. It is nonetheless important to distinguish between two very different sets of circumstances within this sector: on the one hand, extensive farming, which is more beneficial for the environment but often less profitable for those practising it, and on the other, intensive farming systems, which are more competitive but less environmentally sustainable.
It is important to recall, in this connection, that the purpose of the recent CAP reforms was to make agriculture in the European Union more efficient and competitive, but at the same time to ensure its sustainability. The Health Check will now confirm the validity of this twofold objective. We cannot of course maintain artificial restrictions which prevent farmers from meeting rising demand, but at the same time we must pursue a policy of protecting the environment.
The Commission has therefore proposed, as part of the CAP Health Check, stronger and better targeted support for environmentally-sensitive production. One proposal made on these grounds is to maintain coupled aid for sheep and goats. We are suggesting in addition that the existing Article 69 be applied more flexibly, making it possible for the sheep sector in particular to benefit from it.
Finally, we propose firming up the rural development policy with a view to safeguarding the environment and the rural landscape, as well as creating jobs and encouraging growth and innovation in rural areas, paying particular attention to outlying and depopulated areas or areas that are heavily dependent on farming.
In conclusion, ladies and gentlemen, I am convinced that the new proposals offer numerous opportunities to the sheep and goat sector. Once the discussions have been finalised and the conclusions reached in Parliament and the Council, it will be up to the operators in the sector to exploit these opportunities as best they can.
on behalf of the PPE-DE Group. - Mr President, can I first of all welcome the new Commissioner to his post. I look forward to working with him in the years to come and wish him well in taking up his post as Commissioner with a heavy responsibility. I know he is not involved in his own particular area tonight and he is speaking for Mariann Fischer Boel but I have little doubt - and I accept what he says - that his background knowledge in the area is quite good.
Like many politicians he came from this House. I am so delighted to see a Commissioner who actually was a Member, who actually knows what Members think and what Members feel. So, Commissioner, I hope you will not take personally some of the things I might say tonight but you will take them back to Mariann Fischer Boel and tell her what I really think.
The report that comes before this House regarding the sheep and goat industry is timely and has comprehensively addressed the particular problems which the sector is currently facing.
The sheep and goat sector has come through many years of being non-profitable. The industry has been demoralised by low prices, cheap imports and a low price for wool. Sheep production is usually based mainly in mountainous and less-favoured areas where there are no farming alternatives. As young people look to the future they see that they cannot survive on the present income that this sector provides. They are therefore turning their backs on sheep and goat farming.
The mid-term review did not bring any improvement to the financial viability of this sector. Under the present health check the sector must receive special attention and we must look to see how we can best improve the overall viability.
I have to say that the Commission proposal to bring in electronic tagging as proposed will destroy the industry. If ever there has been a proposal that has not been thought through, this is it. The industry simply cannot afford to pay for this. Most of the time, in fact, the tag would actually cost more than the animal might even be worth.
The Commission could ease fears by accepting our amendment to postpone the proposal until 2012. This would allow time to see if the technology associated with tagging improves and if the cost comes down. Then and only then can we really improve the traceability that the Commission requires.
Let me now deal with the proposal for a task force, which always seems to be put forward as a solution to any problem, be it in the national estate or in Europe. The agriculture industry is littered with task force reports that have emerged in a blaze of glory only to enter the dustbin of history, never having achieved their stated goals.
They are always well meaning but, unless you have the follow-through and the financial support, such reports will be doomed to fail.
I fear this will be no different. There is an urgent need to develop the momentum behind this report. The Committee on Agriculture and Rural Development should have a report every six months on the state of play in the industry and what is being done to develop and improve the sector.
Mr President, Commissioner, ladies and gentlemen, I must first of all thank the rapporteur, Mr Aylward, for the excellent work he has done in consulting the professionals and the sheep and goat sector and for the very comprehensive report that he has submitted to us.
The sheep, lamb and goat sector has had a rough ride over the last ten years as a result of a series of crises, including epizootic-type diseases, but more especially because of the decoupling of aid, which has led to a marked decline in the sheep and lamb population as breeders quit the industry. The sector is currently experiencing real difficulties and it is now time for us to sit up and take notice, for this sector is capable of producing high-quality meat and milk and it plays a key role in ensuring the natural upkeep and improvement of the local terrain, which also includes reducing the risk of fire and natural disasters.
I support the proposals that have been put forward by our rapporteur and by the Committee on Agriculture and Rural Development relating to financial support for the production and promotion of agricultural products. Faced with foreign imports that already total nearly one quarter of European production, I believe that it is important to develop a European quality mark that can be used in addition to local and national origin labels.
I also think that the introduction of an electronic tagging system on the date set by the European institutions will only be possible if the European Union first provides the necessary funding, for the industry itself in its present predicament would not be capable of doing so. Unlike the previous speaker, I believe that setting up an implementation task force would be an appropriate step, but in my opinion this should include representatives from the professional organisations so that developments in the field can be closely monitored.
Finally, I would remind you that we need to act as a matter of some urgency, and certainly by next year, if we want to save this sector, for I fear that using Article 69, which has now become Article 68, as a health check for sectors in crisis will simply come too late in the day.
on behalf of the Verts/ALE Group. - Mr President, I would add my own congratulations to the rapporteur this evening. I have been delighted to support this report since I first saw it and continue that support tonight on behalf of my group.
Mr Aylward has clearly consulted very widely with the industry - the people who know what they are talking about - and that shines through in this report which could provide a few examples of best practice to a few other rapporteurs.
I will pick up on two issues. The proposal to have an implementation task force is absolutely fundamental. We regularly come up with umpteen 'Christmas lists' in this Parliament and they do not necessarily go much further into actual reality. Scotland's and Europe's sheep farmers do need a better deal and we do need to have regular updates on how this industry is doing and what we need to do to fix it.
The second issue which will be of no surprise to colleagues is sheep identification and electronic tagging. I would appreciate it as well if the Commissioner, whom I welcome to his new post, could perhaps bring a fresh pair of eyes - as opposed to a pair of tags - to this issue, even though it is not within his remit, and accept that this well-meaning but deeply flawed proposal is precisely what the sheep and goat sector of Europe does not need at this time or at all.
It is flawed for three reasons: the proposals are impractical in that what works on a Brussels flipchart will not work in the dead of winter up a hill in Scotland; they are unproven: even the manufacturers of this technology admit that they need a great deal of work; and they are badly timed because the economic implications could put vast numbers of farmers out of business completely.
So Mr Aylward's report is excellent. I am delighted to support it but we have still got plenty of work to do.
(PL) Mr President, Commissioner, as I take the floor on behalf of the Union for Europe of the Nations Group in this debate, I should like to draw attention to four issues.
Firstly, the 2003reform of the common agricultural policy, which involved decoupling direct payments from production, resulted in a sustained decline in the number of sheep and goats bred in EU territory.
Secondly, other factors have contributed to the decline of this sector. These include higher than average production costs, mainly relating to fuel, electricity and feed. In addition, an undue amount of meat has been imported from third countries where farmers are not bound by such strict rules on livestock farming.
Thirdly, this type of livestock farming plays an important role in protecting the natural environment, including maintaining less fertile ground by natural methods and preserving biodiversity. It also helps to protect the landscape. Furthermore, sheep and goats are raised in areas that are, for all intents and purposes, unsuitable for any other farming activity.
Fourthly, urgent action is needed to protect the sheep and goat sector at European Union level. In particular, this should involve introducing a system of income support for producers so as to encourage them to develop this type of production.
on behalf of the GUE/NGL Group. - (PT) It is well-known that sheep and goat farming is extremely important, particularly in less favoured and mountain areas, as it helps to keep people on the land, naturally upkeep less fertile areas, and preserve landscapes and sensitive ecosystems. It also helps to prevent forest fires, for example in my country.
Having said this, production in the European Union is not meeting demand and the number of animals is constantly decreasing. It is therefore essential to adopt measures that will help to improve producer incomes and increase the production of meat, milk, cheese and other products in order to encourage young farmers into the sector and to support family-based small and medium-sized holdings.
Urgent action is needed through a range of support measures, mainly financial, bearing in mind the high cost of production, the epizootics which frequently affect these animals and the paucity of technical support in various areas, particularly medical and veterinary support.
We must look at the huge gap between the low prices paid to producers by intermediaries and large supermarkets and the very high prices paid by the end consumer. This means that the Commission and Member States must give absolute priority to this problem of the transparency of prices in the sector.
However, in particular, we must encourage the formation of associations, guarantee a movement towards fair prices for meat, milk and cheese produced on a small scale and establish local markets, bringing producers and consumers closer together.
To stop the decline in sheep and goat meat production seen in the European Union since 2003 when the common agricultural policy was reformed and the Single Payment Scheme was introduced, with subsidies no longer being linked to production, the new review must change this situation by adopting the necessary measures. These must include extraordinary support for introducing the electronic identification system which, as has already been said, must only be voluntary, at least in this phase, so as not to overburden producers.
I must also stress the importance of guaranteeing an additional payment for producers of rare native, traditional and regional breeds of sheep and goats. This type of production must be increased in mountain and other specific areas in order to preserve biological diversity in agriculture and keep these animals in sensitive areas.
Finally, I want to reaffirm the need to support, through a range of measures, the production of traditional cheeses from the milk of these animals. We must keep alive the artisanal processes that have survived to date and that form part of our cultural heritage and we must guarantee that shepherds and other producers of meat and milk from sheep and goats have the option of continuing their cheese production and selling this directly to consumers at local markets.
I must thank the rapporteur for his report.
- (FR) Mr President, Commissioner, we are dealing with a serious subject, namely the gradual disappearance of Europe's sheep and Europe's shepherds. There are a billion sheep in the world, but Europe only has 97 million, in other words less than 10%, and when it comes to ewes the situation is even worse, for there are now only 67 million of them in Europe. Admittedly the UK may create an illusion with its 15 million head of sheep and Spain too with its 16 million, while Chairman Parish's Ireland is self-sufficient to the tune of 333%. France, however, has seen its flocks decline from nearly 13 million animals some 25 years ago to about 8 million today and this will decrease further to a mere 5 million by 2015. In France one out of every two legs of lamb consumed is sourced abroad. Even worse than that it is the lactating ewes that are disappearing.
Of course the causes are well known: massive increase in the cost of feed, reduced consumption levels, the difficult life of the sheep farmer, catarrhal fever, falling prices, decoupling of aid and, above all, duty-free imports of mutton and lamb from New Zealand. Some 227 000 tonnes arrive from New Zealand every year, i.e. twice the French production level. It is not a case of wolves eating sheep; it is a case of New Zealand sheep eating European ones. A century and a half ago New Zealand had 1 million head of sheep; today it has 40 million. Over the same period the French figure has fallen from 30 million to 8 million.
So what can we do? We need a major European plan for the sheep and lamb industry, the willingness to pay a subsidy of EUR 15 for each lactating ewe and a sheep subsidy that is 125% of the cattle subsidy, loans to help modernise livestock buildings, conveniently located abattoirs, a European risk-insurance fund for livestock farmers, an assistance scheme and, why not Erasmus grants so that young shepherds can go to learn their trade in Spain or Italy. Thank you, Mr President. If we have sheep we have civilisation.
Mr President, thank you. Well, Mr Martinez, I knew that New Zealand sheep were guilty of many things, but I did not realise they ate other sheep, especially European ones!
But, to be serious, I thank the rapporteur for a very good report. Can I echo the words of Mr Nicholson that it is great to see you here, Commissioner, and I am glad to see that you come from a sheep-keeping area of Italy, so I am sure you will be able to shed light on this whole project.
Sheep farming is extremely good, not only for farming but for the environment, and we talk a great deal today about a great environment for agriculture. But it is in the high-landscape areas, the mountainous areas, the hilly areas in my own area that I represent - Exmoor and Dartmoor and Bodmin Moor - that the green landscape is kept by sheep farming.
Sheep meat and lamb meat is a very healthy red meat. It is also a meat that is fed on grass, and when we now are living in an age where people are saying it takes eight kilos of grain to create one kilo of protein, then do not forget grass-fed meat is extremely valuable.
We must go out and market this, because it is a healthy meat but it needs to be marketed, and that is where I say to the rapporteur in his report: marketing is extremely important.
I actually want to see a form of grassland payment paid to sheep farmers to keep the sheep on the hillside. I do not want a coupled payment, because I believe all that may do is maintain more sheep than the landscape needs to keep. We have got to have the right number there to keep the landscape but have a good quality sheep that can then be marketed properly.
Electronic tagging: we are not ready for it. And when you are halfway up a mountain in driving rain, you try to read these new-fangled monitors and the answer is you will not be able to do it. There is no system yet that properly stops the collision of the numbers on the different sheep. And do not forget you are talking about millions and millions of sheep in the European Union. We are just not ready, and I would say: leave it to 2012 or beyond.
(ES) Mr President, the European sheep and lamb sector has for a number of years been experiencing a serious crisis that is taking it to the brink of collapse, as has already been mentioned.
The traditionally low profitability of this sector has been aggravated by the rise in the price of feed as well as the massive decrease in consumption of these products.
Mr Aylward's report correctly depicts the sector and emphasises its key role in supporting populations in the most sensitive and vulnerable areas and in maintaining the natural environment it inhabits.
It seems evident that neither the market nor the current CAP aid will be sufficient to keep this sector afloat, especially since the current regulatory production costs are causing a loss of competitiveness in comparison to imported products, which do not have to meet the same requirements.
If we do not act, there is a serious risk that these undertakings may disappear and with them one of the most important economic activities, if not the only one, in many of Europe's rural areas, which will pose a serious problem in terms of land use management.
My Group supports the rapporteur's report and if we tabled amendments it was purely with a view to improving it. We are concerned not only about the traditional breeds, which are certainly in danger, but also this stockbreeding profession itself, which is also in danger.
Although Mr Smith seems to believe that only Scotland has sheep, there are also some in Spain. We are in fact the second largest producer after the United Kingdom, as has been mentioned, and we believe that the electronic identification system is the only way to guarantee the traceability of herds and the only way to ensure that EU labelling is completely reliable.
My Group is calling for Community financing mechanisms to facilitate its introduction by the date envisaged. We also want the Commission to include in the strategy for this sector the revival of the activities of shepherds, milking professionals and shearers, which are disappearing.
(PL) Mr President, Commissioner, the situation of the sheep and goat sector indicates that the common agricultural policy is in crisis. It provides further evidence that the agricultural policy is not meeting expectations and that maintaining it in its current form will result in the loss of food security.
We have experienced a crisis in the market in cereals, when it proved necessary to take 2 900 000 hectares out of set-aside. Then there was a crisis in the milk market, caused by a restrictive policy and the imposition of penalties on farmers. The milk quota had to be increased quickly by 2%, which does not allow commitments to be properly met in the future.
It now appears that we also have a crisis in the sheep and goat sector. The situation regarding horses and many crops is also serious. In short, the agricultural policy must be changed, but not under pressure from industry. We cannot allow additional burdens to be imposed and paid for by breeders and consumers. I have in mind, for example, the electronic tagging of sheep.
Mr President, I should like to say thank you and welcome to the Commissioner. If you have not heard it already, Commissioner, the message coming very clearly from this House is that electronic tagging is a very bad idea and it must be put to bed. If this report - and I thank Liam Aylward for his work on it - achieves anything, I would hope that it would achieve a bit of realism on electronic tagging of sheep. You have heard the reasons - it is not practical, it is too costly and sheep farmers quite simply will not wear it.
Irish sheep farmers are in an angry mood at the moment - as you know, we have taken a vote on the Lisbon Treaty - and it would be rather practical if the Commission could say, 'Let's listen to them and put this one to bed'. Do not bring it in.
I would like to say a few things about the report, which details the problems in the sheep sector and does it particularly well. The real solution for sheep farmers is better market prices and, if we cannot get those, a better share of the price we, as consumers, pay for lamb. We need to encourage young people to start eating this meat which, as you have heard, is a healthy product. So measures in terms of marketing initiatives to help that are very important.
I worry about Article 69. We are simply cross-subsidising between farmers and I am not so sure that would go down very well with farmers from whom the money will be taken.
I support the idea of an environmental-linked payment but I am a little concerned. We had them before and there were problems on the mountains because of it. Then - guess what - we decoupled, hoping to solve that problem, and now we are trying to recouple. But the sheep sector needs additional payments to keep farmers in business, particularly in sensitive areas.
Moving on to the task force: I am not a great fan of task forces but I am happy to support this idea if the rapporteur, as he has said, is prepared to stick with it and make sure work happens. Could I ask the Commission to clarify how many people, if any, are working in the Commission on sheepmeat? I gather very few. I think there is one person, but I would like to know.
Briefly, the experience in Ireland of a sheep strategy report is not good. A year and a half ago EUR 28 million were promised, with great fanfare, to Irish farmers. Guess what? To date EUR 9 000 have been delivered. I hope this report does somewhat better.
- (FR) Mr President, Commissioner, I would first like to congratulate the rapporteur, Mr Aylward, for the work that he has done on this report, which is aimed at reviving the sheep and goat sector in Europe. These industries are in real danger because their production levels have been steadily declining for a number of years.
Producers now prefer to switch to other types of product because prices have fallen dramatically and can no longer guarantee them a sufficient income. What is more, European consumers, and especially the younger generation, have lost interest in products of this kind. We need to revive these sectors because not only meat but milk and cheese too are the natural products of our land and we should be promoting them. It is vital that we maintain these sectors for a number of reasons.
The first is that the milk sector, like the meat sector, represents a tradition and a skill that we should continue to offer to our consumers. Secondly, these two sectors also provide employment for those engaged in the production, processing and sale of these products. Nor should we forget that sheep and goat farms are often located in isolated, mountainous or insular areas. I know this because I was born in Sardinia, a region that I know very well, where opportunities for diversification are very limited. What is more, sheep and goats play a beneficial role in protecting the environment. This is why we have to ensure that these livestock farms are maintained and that the market in sheep and goat products is revived.
(PL) Mr President, Commissioner, I believe that the report before us contains many provisions that could, if implemented, prove beneficial to the future of the sheep and goat sector in Europe. The measure providing for the introduction of additional support for sheep farming in mountainous regions and in areas where sheep farming is the only form of farming would, in my view, be particularly valuable.
This sector is not very lucrative and has been experiencing many problems for quite some time. A fall in production and consumption has been accompanied by a rise in imports and production costs. In addition, the current outbreak of bluetongue and consequent restrictions imposed on the movement and marketing of animals has created additional socio-economic difficulties.
It should be emphasised that the sector's problems stem, inter alia, from decoupling payments and production. Support instruments should be proposed to assist in rebuilding sheep and goat stocks in the Union. I cannot imagine a situation where sheep have totally disappeared from the mountain landscape: they are quite simply part of that landscape.
In view of the financial situation of the sector, it is hard to justify the introduction of electronic tagging for sheep and goats. Once again, the cost of introducing new chips would have to be borne by the EU's farmers. I believe that we should focus instead on finding ways to increase the consumption of lamb and goat meat. Both are very beneficial from a nutritional point of view.
Mr President, for the sheep farmers of my country, Cyprus, the main problem for the last year has been the confusing and, as it transpired, apparently false results relating to foot-and-mouth-disease diagnosis which were supplied by an animal disease reference laboratory in the UK. This animal disease laboratory is used by the Commission as a reference laboratory. The results it supplied led to thousands of animals being killed and to a catastrophe for many sheep farmers on the island.
This laboratory, I note, is the same place from where the virus escaped a few months earlier, causing an outbreak in the UK with devastating results for the farmers there.
May I call on the Commission to take a second, more critical, look at the standards of the animal disease reference laboratories it uses, in order to make sure that their scientific credibility is of the required highest level?
(PL) Mr President, Commissioner, I am sorry to have to say that the report by Mr Aylward is actually more about rescuing the sheep and goat sector in Europe than about ensuring its future.
We hardly noticed when sheep and goats, like horses, practically disappeared from our landscape. No longer do we hear the sound of bells or barking dogs. Products derived from local raw materials are disappearing too. I am referring to products such as milk, meat, wool and leather.
I believe that there is still a chance of saving the breeding of these animals, at least in certain areas. If we fail to implement at least the measures proposed by the rapporteur, zoos will be the only place where will be able to see these creatures in future. If production is not profitable, we can of course buy in supplies from New Zealand, Australia and other countries. We should, however, strive to save our own fauna, of which sheep and goats are a part. It is important to bear that in mind.
Member of the Commission. - (IT) Mr President, ladies and gentlemen, it seems that all of us here this evening come from regions where pasture farming exists and there is a keen interest in the sheep and goat sector. For this reason I need to - and certainly shall - inform my colleagues Mrs Fischer Boel and Mrs Androulla Vassiliou of everything that has been said in this House and all the requests made by Members.
Mrs McGuinness, I fully understand Parliament's position on the sensitive issue of tagging. I shall, as I said, inform the Commissioner responsible of the view expressed by several Members this evening. I do understand Parliament's concerns, and I hope that together with Commissioner Fischer Boel we can find a positive solution.
I believe and trust that, once the debate in Parliament and the Council is completed, the Health Check will provide an adequate response to many of the concerns raised by the rapporteur and raised during this debate by many Members regarding the future of the sheep and goat sector.
Solutions to some of the questions could be at hand in the near future. We are working towards an agreement on the agricultural aspects of the Doha Development Agenda, which should be finalised before the summer break. This should shed more light on the question the rapporteur has raised about sensitive products.
As concerns promotion, we are open to all constructive suggestions but, as I have mentioned, we are committed to the principle of targeted support for Community products of clearly identifiable quality.
Another issue has arisen with regard to the future of this sector, which I personally - but the other Commissioners, too - consider absolutely vital for the economy of the European Union, but above all that of certain mountainous regions and regions with a particularly difficult hydrogeological system.
I therefore wished to respond to the suggestion of creating a group of Commission and Member State representatives to monitor developments in this sector. Concerning the creation of such a group, it goes without saying that comments and proposals from Member States and from stakeholders are always welcomed by the Commission, which, I believe, must become even more open to requests from across the European Union. Nevertheless, various bodies with responsibility for this sector do already exist within the Commission.
The Management Committee for Sheep and Goats issues opinions on the legislation relating to the sector. The forecasting group for the ovine and caprine sectors is made up of market experts and meets twice a year to discuss market trends and forecasts. The conclusions of those meetings are forwarded to the Advisory Group on Sheepmeat and Goatmeat, which also meets twice a year and represents the entire sector, from farm to fork. This last group also discusses a wide range of subjects which its members can propose for inclusion on the agenda.
It seems to me that the formation of another working group would involve an additional administrative burden and would in a sense duplicate the functions of the existing management system: it would in fact conflict with the aim of simplifying the CAP.
I am nevertheless prepared - and I believe I can also speak for Commissioner Fischer Boel here - to explore any possibilities existing within the present framework.
rapporteur. - Mr President, it was remiss of me not to welcome the new Commissioner, to thank him and to wish him well. I should of course also like to thank all the speakers here tonight, particularly the shadow rapporteurs, for their contributions.
I would also like to thank the Slovenian Presidency for their support over the last six months, during which they agreed that the development of the sheep sector would be put on the agenda of the Council of Agriculture Ministers in March. This gave the Agriculture Ministers across the Community an opportunity to discuss the crisis.
My thanks also to the Chairman of the Committee on Agriculture and Rural Development, Neil Parish, who has been very helpful and supportive.
Briefly, I want to refer to the amendments and matters raised here tonight. I have heard the view from the Commission in relation to the implementation task force. Now I know I am right because they are against it. I find it very difficult to agree to Amendment 2. Some proposals have been made to me. If we can get proper wording I have no difficulty with that, but I will not dilute the importance of what we are trying to achieve.
Again, my view on electronic identification has always been clear. I am against it - not least due to the high costs involved - but also the benefits are unproven and there are difficulties in implementation. I have, however, always stated that each Member State should be allowed the option of introducing this system on a voluntary basis. Therefore I am unable to support Amendment 4 but I can support Amendment 1 by the PPE-DE Group deferring the implementation of the system until 2012 at the earliest.
All the other amendments proposed I will accept. I am not going to go through them now but I can accept Amendments 6, 7, 8, 9, 3 and 5.
I think it is worth pointing out that since 2003 it has been stated that any sector in the common agricultural policy facing difficulty or disadvantage will be prioritised in the context of the CAP health check. In the forthcoming check I would ask the Commissioner for Agriculture to ensure that the interests of the sheep and goat sector are comprehensively addressed.
Finally, I would like to take this opportunity to wish the French presidency well over the next six months. They will be very important to this report. I have met with the French Minister for Agriculture, Mr Barnier, who is already committed to having a discussion on these sectors at the November meeting of the Council of Agriculture Ministers. I am confident that he, who has a well-informed understanding of the challenges that the sheep and goat sector faces, will do his utmost to ensure that the necessary proposals in this report on the future of the sheep and goat sectors are implemented in the context of the CAP health check.
The debate is closed.
The vote will take place on Thursday, 19 June 2008.
Written statements (Rule 142)
in writing. - (PL) Sheep farming is one of the sectors of animal production that has received less attention recently in comparison to pig or cattle farming.
Sheep farming is, however, particularly important for countries with difficult geographical conditions. It is also important for regions where, for reasons of historical tradition, the rearing and consumption of lamb is very important to the population.
Care should be taken to ensure that this sector does not collapse. This is particularly relevant now that we are witnessing rocketing food prices. We simply cannot afford to restrict this production.
I fully support the rapporteur's proposal to introduce additional payments aimed at traditional mountain breeds in order to protect sheep in sensitive areas. I also support the proposal to identify mutton with an EU logo so as to distinguish it from third-country products. We are duty bound to assist the citizens of Europe to differentiate between good food and food that might not comply with European standards.